Title: Enclosure: A Statement of the Troops in the Service of the United States, 8 August 1789
From: Knox, Henry
To: United States Senate and House of Representatives



War Office August 8th 1789

The establishment as directed to be raised and organized by the acts of Congress of the 3rd of October 1787. To wit.
One Regiment of Infantry.


Consisting of
1 Lieutenant Colonel Commandant.




2 Majors


  


7 Captains




7 Lieutenants




8 Ensigns




1 Surgeon




4 Mates.



eight companies, each of which to consist of four Serjeants—


four Corporals—two musicians and Sixty privates
560


One
Battalion of Artillery




1 Major




4 Captains




8 Lieutenants




1 Surgeons mate



four companies, each of which to Consist of four Serjeants—


four Corporals—two musicians and Sixty privates
280



nonCommissioned & privates
840


That the pay of the Troops was fixed by the act of Congress of the 12th of April 1785 and confirmed by the acts of the 20th of October 1786 & the 3rd of October 1787. To wit.


Lieutenant Colonel Commandant.



at 50
Dollars ⅌ month.


Major
45
ditto


Captain
35
ditto


Lieutenant
26
ditto


Ensign
20
ditto


Surgeon
45
ditto


Mate
30
ditto


Serjeants
6
ditto


Corporals
5
ditto


Musicians
5
ditto


Privates
4
ditto


That the subsistence to the officers in lieu of Rations are the same as during the late war. To wit
Lieut. Colonel Commandant.


Lieut. Colonel Commandant.


Major
 29
dollars ⅌ month


Captain
12
ditto


Lieutenant
8
ditto


Ensign
8
ditto


Surgeon
16
ditto


Mate
8
ditto



That Lieutenants acting as adjutant Quarter master, and Paymaster, are allowed by the act of Congress of the 12th of April 1785 for their extra duty. ten dollars ⅌ month
That the allowance of forage is as follows


3 Majors
each
12 dollars ⅌ month


1 Surgeon

6 ditto


3 Regimental Staff
ea.
6 ditto


That by the act of Congress of the 31. July 1787 Lieutenant Colonel Commandant Harmar was promoted to the rank of Brigadier general by brevet, with an allowance, of the emoluments but not the pay of said rank. That the emoluments are as follows. To wit.


Subsistence
64 dollars ⅌ month.


Forage
18 ditto


That each non commissioned officer & soldier are allowed annually one Suit of Uniform cloths, as follows

1 Coat
1 Vest
2 pairs woolen overalls
2 pairs linnen overalls
1 hat
4 Shirts
4 pairs Shoes
4 pairs Socks
1 Stock
1 Stock-Clasp
1 Pair Shoe-buckles
1 Blanket

That each non commissioned officer and soldier are also allowed one ration ⅌ day to consist of the following articles.


1 pound Bread or flour



1 pound of Beef or ¾ pd of pork



1 gill of common rum




1 quart Salt
}
to every 100 Rations


2 quarts Vinegar


2 pounds soap


1 pound candles


That the troops in actual service are as follows.


Two companies of artillery, raised by virtue of the acts of Congress of the 20th of October 1786 and continued by the act

of Congress of the 9th of April 1787 One of which is Stationed at the arsenal at West Point on Hudsons river and the other at the arsenal at Springfield on Connecticut river
76


Troops stationed on the frontiers as follows.



At the various posts North west of the Ohio
596



672


Wanting to Complete the establishment
168


Non Commissioned and privates
840


That all the troops were enlisted for three years.
That the engagements of the two companies of artillery at West Point and Springfield will expire the begining of the year 1790.
That of the Troops on the frontiers enlisted by virtue of the acts of Congress of the 3rd of October 1787–528 noncommissioned officers and soldiers will have to serve generally to the middle of the year 1791—and two companies, consisting of 68 non-commissioned and privates, untill towards the month of may 1792.
That the change in the government of the United States, will require that the articles of war be revised and adapted to the Constitution. That the oaths necessary to be taken by the Troops be prescribed, and also the form of the Commissions which are to be issued to the officers.
All which is humbly submitted to the President of the United States.

H. Knox

